           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                       No. 4:17-cr-103-DPM

VICTORINO VILLALOBOS
Reg. No. 31267-009                                         DEFENDANT

                                ORDER
     Villalobos asks the Court to release him early. He says that, if he'd
started the RDAP program on time, then he'd have completed it by now
and would be eligible for release this summer. The Court understands
Villalobos' s frustration; but his motion fails. A prisoner can receive a
reduction "after successfully completing" a residential drug treatment
program. 18 U.S.C. § 3621(e)(2)(B). But only the Bureau of Prisons can
grant that reduction-not the Court; and though it isn't Villalobos's
fault that he hasn't yet finished the RDAP program, the statute's words
require completion.      Further, to the extent Villalobos requests
compassionate release, he still hasn't shown that his circumstances are
"extraordinary and compelling" within the narrow meaning of the
statute. Motion, Doc. 70, denied.
     So Ordered.

                                    D.P. Marshall Jr.
                                    United States District Judge
